 Case 3:20-cv-00290-BAJ-RLB                                           Document 1-7                      05/14/20 Page 1 of 18


 SERVICE COPY
                                                                                                                  111111111111111111111111111111111111111111
                                                                                                                                             D4013926

                                                                  CITATION

 JACQUES DODSON, SR                                                                 NUMBER C-694519 SEC. 21/D
 (Plaintiff)
                                                                                   19th JUDICIAL DISTRICT COURT
 VS
                                                                                    PARISH OF EAST BATON ROUGE
 SCOTT 0 BRAME, ET AL
 (Defendant)
                                                                                    STATE OF LOUISIANA


 TO:       BOB COLOGNE
           4508 SOUTHWIND DRIVE
           BATON ROUGE, LOUISIANA 70816




 GREETINGS:

         Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
 sued for.
         You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
 these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
 300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
 an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
 notice.
         This citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 13, 2020.

                                                                               ‘•ZNT441414f!'„




                                                                                                   Deputy Clerk of Courtfor
                                                                                                   Doug Welborn, Clerk of Court
 Requesting Attorney: DODSON, JACQUES, SR
                     (225) 302-0144
 *The following documents are attached:
 PETITION FOR DAMAGES; LETTER REQUESTING SERVICE
                                                            SERVICE INFORMATION:

 Received on the / 1
                   ‘day of +AV            20 wand on the                ' 17   day of      4 p.P.:A       20    Th, ccrvcd on the above named party as
 follows:
 PERSONAL SERVICE: On the party herein named at

 DOMICILIARY SERVICE: On the within named                                             by leaving the same at his domicile in this parish in the hands of
                      a person of suitable age and discretion residing in the said domicile at

 SECRETARY OF STATE: By tendering same to the within named, by handing same to

 DUE AND DILIGE
 legall
                             After diligent search and inquiry, was unable to find the within named
              to represent him.
                                                                                                       igegi-ce/6,4-A-or
                                                                                                                  1                 his domicile, or anyone


 RETURNED: Parish of East Baton Rouge this          /   7   day of                      20 7-.0.


 SERVICE:$                                                           dtvii,,A
 MILEAGES                                                             Deputy Sheriff
 TOTAL: $                                                     Parish of East Baton Rouge

                                                                     CITATION-2000


X- /7: 20 -
1- „,s.1 — "1*- PQ-id 0--                                                                  DT E. GASPARD
                                                                                                          0922 UNABLE TO
                                                                                                   225-8034671
                                                                                                                                              SERVE


                L                                                                          PHOM#



                                                                                                                                                              EXHIBIT "F"
                   Case 3:20-cv-00290-BAJ-RLB                           Document 1-7                   05/14/20 Page 2 of 18                 02 ;1/

SERVICE COPY
                                                                                                                   11111111111111111111111111111
                                                                                                                                              D4013934,

                                                                     CITATION

JACQUES DODSON, SR                                                                       NUMBER C-694519 SEC. 21/D
(Plaintiff)
                                                                                         19th JUDICIAL DISTRICT COURT
VS
                                                                                         PARISH OF EAST BATON ROUGE
SCOTT 0 BRAME, ET AL
(Defendant)                                                                              STATE OF LOUISIANA


TO:       COMMONWEALTH TITLE COMPANY
          4508 SOUTHWIND DRIVE
          BATON ROUGE, LOUISIANA 70816




GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
        You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.
        This citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 13, 2020.


                                                                           ". CC
                                                                           •••
                                                                            • ...I


                                                                                         4
                                                                                        . .

                                                                                                       Deputy Clerk of Court for
                                                                                                       Doug Welborn, Clerk of Court
Requesting Attorney: DODSON, JACQUES, SR
                    (225) 302-0144

*The following documents are attached:
PETITION FOR DAMAGES; LETTER REQUESTING SERVICE
                                       SERVICE INFORMATION:
                                        _ ,A
Received on the /tday of 4•4     4      , 20 Wand on the              /7             day of                 20   24., served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

DOMICILIARY SERVICE: On the within named                                             , by leaving the same at his domicile in this parish in the hands of
                   , a person of suitable age and discretion residing in the said domicile at

SECRETARY OF STATE: By tendering same to the within named, by handing same to

    E AND DILIGE              After diligent search and inquiry, was unable to find the within named                     iti ,j1 fhis domicile, or anyone
legally authori o represent him.

RETURNED: Parish of East Baton Rouge, this         /7day        of                           20   Zp


SERVICE: $
MILEAGES
                                                                  6-41, v.A
                                                                      Dep ty Sheriff                                        0 06)
TOTAL: $                                                      Parish of East Baton Rouge                                          c,19s5
                                                                     CITATION-2000                                          P'R\k     .sce°
                                                                                                                                skN°
              2/7                                                                                                                 0922

         t//92-
                                               ARA--icr                                  f 52-it.a-cte           DY. E. ClikSPARD
                                                                                                                 PHONE#
                                                                                                                           225-8034671

                                                                                                                  UNABLE TO SERVE
                    Case 3:20-cv-00290-BAJ-RLB                             Document 1-7                                 05/14/20 Page 3 of 18




RETURN COPY
                                                                                                                                     11111111111111111111111111111
                                                                                                                                                                D4013959

                                                                       CITATION

JACQUES DODSON, SR                                                                           NUMBER C-694519 SEC. 21/D
(Plaintiff)
                                                                                             19th JUDICIAL DISTRICT COURT
VS
                                                                                              PARISH OF EAST BATON ROUGE
SCOTT 0 BRAME, ET AL
(Defendant)                                                                                  STATE OF LOUISIANA


TO:        EAST BATON ROUGE SHERIFF'S OFFICE
           ATTN: SID GAUTREAUX
           8900 JIMMY WEDELL DRIVE
           BATON ROUGE, LOUISIANA 70807




GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
        You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.
        This citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 13, 2020.
                                                                                        •   .....     •,/
                                                                                                    OA 1./


                                                                             ill • -
                                                                               1 , ‘V
                                                                                    O
                                                                                        •   .:a;.............                     WI?

                                                                                                                   Deputy Clerk of Courtfor
                                                                                                                   Doug Welborn, Clerk of Court
Requesting Attorney: DODSON, JACQUES, SR
                    (225) 302-0144
*The following documents are attached:
PETITION FOR DAMAGES; LETTER REQUESTING SERVICE
                                       SERVICE INFORMATION:

Received on the day of                   20 &and on the          day of                                         ••••1      ', 20 17C/ served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at Z 7 1.   SI —L....,. 3'                              J                       /
DOMICILIARY SERVICE: On the within named                                            , by leaving the same at his domicile in this parish in the hands of
                   , a person of suitable age and discretion residing in the said domicile at

SECRETARY OF STATE: By tendering same to the within named, by handing same to

DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                                           or his domicile, or anyone
legally authorized to represent him.

RETURNED: Parish of East Baton Rouge, this             c      day of                            201         D.


SERVICE:$
MILEAGES
                                                              5) 4--   Dep
                                                                Parish of
                                                                              She
                                                                           t Baton Rouge
                                                                                                    i/f7
TOTAL: $

                                                                       CITATION-2000
Case 3:20-cv-00290-BAJ-RLB   Document 1-7   05/14/20 Page 4 of 18




                                                                          RECEIVED

                                                                        APR 1:6 2.020
                                                                    E B R.SHERIFF'S OFFICE
                   Case 3:20-cv-00290-BAJ-RLB                             Document 1-7                                05/14/20 Page 5 of 18


                                                                                                                                 .Q          rNS
RETURN COPY                                                      pPR \ "%CI

                                                                                                                                       111101
                                                                                                                                          1111111111111111111111
                                                                                                                                            1110
                                                                                                                                                                 D4013967
                                                                  -        „
                                                                       CITATION

JACQUES DODSON, SR                                                                             NUMBER C-694519 SEC. 21/D
(Plaintiff)
                                                                                              c 19th JUDICIAL DISTRICT COURT C
VS
                                                                                              PARISH OF EAST BATON ROUGE ( qO
SCOTT-O BRAME, ET4iL
(Defendant)                                                                                   STATE OF LOUISIANA


TO:       TAST,FIDEOT, aORTGAGE1.
          warksottrim, LIVINDING MORTGAGET?
          1133 1VIACARTHUR DRIVE— —
          ALEXANDRIA LA 71301


GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
        You must EITHER, do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.
        This citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 13, 2020.
                                                                                         ,0111111/,.
                                                                                  ....„.. ,,,tnTSi./07,, ....
                                                                               :: 44...'           ' ...A.
                                                                               ;:                       • ..... .••

                                                                                ,..:                         7,-1-
                                                                                                         • co::
                                                                                                                -
                                                                                                             cz,-
                                                                               -4.                              -                 ,,     i,
                                                                               ...r .          4         •
                                                                                .../ 'YO.'•           • '4i)...;                 ? /kt) / ,
                                                                                  ///41;ii.'; *;3. ,";Z•`\
                                                                                      •fisitio—
                                                                                                                      Depuy Clerk of Court for
                                                                                                                      Doug Welborn, Clerk of Court
Requesting Attorney: DODSON, JACQUES, SR
                    (225) 302-0144

*The following documents are attached:
PETITION FOR DAMAGES; LETTER REQUESTING SERVICE
                                       SERVICE INFORMATION:

Received on the day of                 , 20                and on the                 day of                              , 20         served on the above named party as .
follows:
PERSONAL SERVICE: On the pa4y herein named at

DOMICILIARY SERVICE: On the within named                                            , by leaving the same at his domicile in this parish in the hands of
                     a personof suitable age and discretion residing in the said domicile at

SECRETARY OF STATE: By tendering same to the within named, by handing same to

DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                                           or his domicile, or anyone
legally authorized to represent him.

RETURNED: Parish of East Baton Rouge, this                    day of                           , 20


SERVICE:$
MILEAGES                                                                Deputy Sheriff
TOTAL: $                                                        Parish of East Baton Rouge

                                                                        CITATION-2000
Case 3:20-cv-00290-BAJ-RLB            Document 1-7   05/14/20 Page 6 of 18



                             SHERIFFS RETURN
       DATE SERVED:
       PERSONAL SERVICE:
       DOMICILIARY SERVICE:
       DEPARTMENTAL SERVICE:
       PERSON SERVED:
       RELATIONSHIP:
       BY:
                      Deputy Shelf, Rapider Parish
       MILEAGE:,
             Case 3:20-cv-00290-BAJ-RLB    Document 1-7   05/14/20 Page 7 of 18



                              RAPIDES PARISH SHERIFF'S OFFICE
                                       701 MURRAY ST.
                                        SUITE 301
                              ALEXANDRIA, LOUISIANA 71301

                                           4/23/20




                    I.
         EAST BATON ROUGE PARISH
         CLERK OF COURT
         P. 0. BOX 1991
         BATON ROUGE LA 70821-1991




                       /SUIT #:         694519   LA       170

                     JACQUES DODSON, SR
                        VERSUS
                     SOTT 0 BRAME ET AL
                         'I




PERSON TO BE SERVED: 'FIRST FIDELITY MORTGAGE/D/G/A SOUTHERN FUNDING MORTGAGE

      PERSON SERVED:     NO LONGER AT THIS LOCATION

    TYPE OF SERVICE:     SERVICE RETURNED & NOT MADE

    DATE OF SERVICE:     A/22/20

      PAPERS SERVED:         CITATION

        SHERIFF FEE:           .00
            MILEAGE: I        5.40
         NOTARY FEE:           .00

   WITAL7AMOUNT-DUR:     '     Cr40




     L PLEASEa13TURN-ltrarNITHaOUR PAYMPIT
                    Case 3:20-cv-00290-BAJ-RLB                                         Document 1-7                                    05/14/20 Page 8 of 18




RETURN COPY
                                                                                                                                                    11111111
                                                                                                                                                        1111
                                                                                                                                                          11111111111111111111111
                                                                                                                                                                                 D4013983

                                                                             CITATION
                                                             ,;" I 1 ./• ;.1

JACQUES DODSON, SR                                                                                             NUMBER C-694519 SEC. 21/D
(Plaintiff)
                                                                                                               19th JUDICIAL DISTRICT COURT
VS                                                           t-
                                                                           ,- . ...;
                                                                         c?-N- C.,N c..1 '
                                                                                            ,..,.


'SCOTT-0-BRAME; ET AL
                                                       0 -,‘c3<- —?-,0
                                                           c. ,4a 0.-
                                                                       C) ',. "C\
                                                                                         ...-..s/
                                                                                                  /            PARISH OF EAST BATON ROUGE                                           76
                                                         ,,,•••;.:
                                                              ....,\N4S              ID-
(Defendant)                                                                                                    STATE OF LOUISIANA


TO: LJANIES"REICHI AN
     AND/OR WHITE OAK SERVICING, LLC
     728 JACKSON STREET
    ALEXANDRIA, ILA 71301




GREETINGS:

         Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
         You must EITHERdo what the petition asks OR,,within fifteen (15) days after you have received
these documents, you mu§qile ;an answer or other legal pleading in the office of the Clerk of Court at
300 North-Boulevard, Battiir-R-ouge-,--t -ouisiana. If yoirdo-not do what the petition asks, or-if-you do not file -
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
 notice.
         This citation was iskied by the Clerk of Court for East Baton Rouge Parish on APRIL 13, 2020.

                                                                                                \.•\. ..!!!”!1.47,'",.,
                                                                                             . 4•' .'          ' ' 14.(f-
                                                                                           -...,
                                                                                              ,..                      -4—
                                                                                                                     :'V :::
                                                                                           -- ,„a
                                                                                               s
                                                                                               ..,,,,)1,,.. i. :a; 10.•   W
                                                                                                                   ,4:‘•,..,"
                                                                                                                            \\,.....        i'    iki     l
                                                                                                      iiiiiii k‘
                                                                                                                                       Deputy Clerk of Courtfor
                                                                                                                                       Doug Welborn, Clerk of Court
Requesting Attorney: DODSON, JACQUES, SR
                    (225) 02-0144
*The following documents are attached:
PETITION FOR DAMAGES;''LETTER REQUESTING SERVICE
                                       SERVICE INFORMATION:

Received on the day of                  , 20                  and on the                              day of                               , 20         served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

DOMICILIARY SERVICE: On the within named                                             , by leaving the same at his domicile in this parish in the hands of
                     a persoa of suitable age and discretion,residing in the said domicile at
                            11 '
SECRETARY OF STATE: By tendering same to the within named, by handing same to

DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                                                            or his domicile, or anyone
legally authorized to represent him.

RETURNED: Parish of East Baton Rouge, this                        day of                                        , 20


SERVICE:$
MILEAGES                                                                     Deputy Sheriff
TOTAL: $                                                             Parish of East Baton Rouge

                                                                                 CITATION-2000
Case 3:20-cv-00290-BAJ-RLB            Document 1-7    05/14/20 Page 9 of 18

                              SHERIFFS RETURN
        DATE SERVED:
        PERSONAL SERVICE:
        DOMICILIARY SERVICE:
        DEPARTMENTAL SERVICE:
        PERSON SERVED:
        RELATIONSHIP:
        BY:
                       Deputy Sheriff, Rapid Parish
        MILEAGE:
            Case 3:20-cv-00290-BAJ-RLB    Document 1-7   05/14/20 Page 10 of 18



                         RAPIDES PARISH SHERIFF'S OFFICE
                                  701 MURRAY ST.
                                   SUITE 301
                         ALEXANDRIA, LOUISIANA 71301

                                          4/23/20




         EAST BATON ROUGE PARISH
         CLERK OF COURT
         P. 0. BOX 1991
         BATON ROUGE LA 70821-1991




                       SUIT #:       694519     LA       170

                    JACQUES DODSON, SR
                       VERSUS
                    SCOTT 0 BRAME ET AL


PERSON TO BE SERVED:    JAMES REICHMAN & OR WHITE OAK SERVICING, LLC

     PERSON SERVED:     TINA PERKINS

   TYPE OF SERVICE:     SERVICE PERSONAL

   DATE OF SERVICE:      4/22/20

     PAPERS SERVED: 'CITATION

       SHERIFF FEE:      30.00
           MILEAGE:       1.08
        NOTARY FEE:        .00

   TOTAL_AM01JN'rDUET-]Et3jA




       AEASE-RETBRIL.b014-WITH     youR   PAYMENT7
                    Case 3:20-cv-00290-BAJ-RLB                             Document 1-7                      05/14/20 Page 11 of 18




RETURN COPY
                                                                                                                         1111111111111111111111111111
                                                                                                                                                    D4013975

                                                                       CITATION

JACQUES DODSON, SR                                                                             NUMBER C-694519 SEC. 21/D
(Plaintiff)
                                                                                               19th JUDICIAL DISTRICT COURT C
VS
                                                                                               PARISH OF EAST BATON ROUGE                            ill\
SCOTT 0 BRAME, ET AL
(Defendant)                                                                                    STATE OF LOUISIANA


TO:        RED RIVER BANK
           ATTN: MAIN OFFICE
           1412 CENTRE COURT
           ALEXANDRIA, LA 70807




GREETINGS:

         Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
 sued for.
         You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
  these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
-.300Ndith-BotilevafkBaton Rouge, Lotisiana. If you donot do what the petition asks, or if you d6 not-file
 an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
 notice.
         This citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 13, 2020.
                                                                                        0%111110,




                                                                                                      11=
                                                                              -••
                                                                               •••• s
                                                                                        1114          . o-

                                                                                                                        Vet)

                                                                                                             Deputy Clerk of Courtfor
                                                                                                             Doug Welborn, Clerk of Court
Requesting Attorney: DODSON, JACQUES, SR
                    (225) 302-0144

*The following documents are attached:
PETITION FOR DAMAGES; LETTER REQUESTING SERVICE
                                 SERVICE INFORMATION:

Received on the day of                  , 20                and on the                  day of                   , 20    - —served on the above named part5Tas
follows:
PERSONAL SERVICE: On the party herein named at

DOMICILIARY SERVICE: On the within named                                             , by leaving the same at his domicile in this parish in the hands of
                   , a person of suitable age and discretion residing in the said domicile at

SECRETARY OF STATE: By tendering same to the within named, by handing same to

DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                               or his domicile, or anyone
legally authorized to represent him.

RETURNED: Parish of East Baton Rouge, this                    day of                           , 20


SERVICE:$
MILEAGES                                                                Deputy Sheriff
TOTAL: $                                                        Parish of East Baton Rouge

                                                                         CITATION-2060
Case 3:20-cv-00290-BAJ-RLB       Document 1-7          05/14/20 Page 12 of 18

                                   SHERI     ETURN
               DATE SERVED•
               PERSONAL SERVICE:
               DOMICILIARY SERVICE:
               DEPARTMENTAL SERVIC
               PERSON SERVED:
               RELATIONSHIP:
               BY:
                                e y Si en   apides Parish
               MILEAGE:
            Case 3:20-cv-00290-BAJ-RLB   Document 1-7   05/14/20 Page 13 of 18



                          RAPIDES PARISH SHERIFF'S OFFICE
                                   701 MURRAY ST.
                                    SUITE 301
                          ALEXANDRIA, LOUISIANA 71301

                                          5/01/20




         EAST BATON ROUGE PARISH
         CLERK OF COURT
         P. 0. BOX 1991
         BATON ROUGE LA 70821-1991




                       SUIT #:       694519     LA      170

                      JACQUES DODSON, SR
                         VERSUS
                      SCOTT 0 BRAME ET AL


PERSON TO BE SERVED:    RED RIVER BANK ATTN: MAIN OFFICE

     PERSON SERVED:     RED RIVER/AMANDA BARNETT

   TYPE OF SERVICE:     SERVICE PERSONAL

   DATE OF SERVICE:     4/27/20

     PAPERS SERVED:     CITATION

       SHERIFF FEE:      30.00
           MILEAGE:       5.40
        NOTARY FEE:        .00

  TOTAL AMOUNT DUE:




      TT-AWE:RSTURNf:                    PAY   r'
                         Case 3:20-cv-00290-BAJ-RLB                                           Document 1-7           05/14/20 Page 14 of 18




      RETURN COPY
                                                                                                         ANS                           iiiim1111111
                                                                                                                                   11111111        mon
                                                                                                                                              111111111111
                                                                                                                                             111
                                                                                                                                                             D4013942

                                                                                             CITATION
                                                                           gi p, •
      JACQUES DODSON, SR                                              1.             ,c
                                                                                                         NUMBER C-694519 SEC. 21/D
      (Plaintiff)                                 ,;/.'                        "V
                                                          nt,,-,..0                                      19th JUDICIAL DISTRICT COURT
      VS                                          '       v,.:'---'            \ r• 4 .
                                                                 0         1      - ffry                 PARISH OF EAST BATON ROUGE
--    -SCOTTO BRAMErET ALL                                                      t
      (Defendant)                                     4                                                  STATE OF LOUISIANA

       TO: SCOTT M. BRAME
           711 WASHINGTON STREET
           ALEXANDRIA , LA 71301

       GREETINGS:

               Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
       sued for.
               You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
       these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
     . 300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
       an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
       notice.
               This Citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 13, 2020




                                                                                                                                 I lac/
                                                                                                       ll 1 i i0 -
                                                                                                                     Deputy Clerk of Court for
                                                                                                                     Doug Welborn, Clerk of Court
      Requesting Attorney: DODSON, JACQUES, SR
                          (225) 302-0144

      *The following documents are attached:
      PETITION FOR DAMAGES; LETTER REQUESTING SERVICE
                                             SERVICE INFORMATION:

      Received on the day of                  , 20                             and on the            day of               , 20       served on the above named party as
      follows:
      PERSONAL SERVICE: On the party herein named at

       DOMICILIARY SERVICE: On the within named                                            , by leaving the same at his domicile in this parish in the hands of
                            a person of suitable age and discretion residing in the said domicile at

      SECRETARY OF STATE: By tendering same to the within named, by handing same to

       DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                                  or his domicile, or anyone
       legally authorized to represent him.

       RETURNED: Parishof East Baton Rouge, this                                    day of               , 20


      SERVICE:$                                                                                                                  SH I
      M1LEAGE$                                                                               Deputy Sheriff
      TOTAL: $                                                                       Parish of East Baton RoMTE SERVED:
                                                                                                          PERSONAL SERVICE:
                                                                                             CITATION-2951\111CILIARYSERVICE:
                                                                                                          DEPARTMENTAL SERVIC
                                                                                                          PERSON SERVED:
                                                                                                          RELATIONSHIP:
                                                                                                          BY:
                                                                                                                                   her         es Parish
                                                                                                          MILEAGE:
            Case 3:20-cv-00290-BAJ-RLB   Document 1-7   05/14/20 Page 15 of 18



                         RAPIDES PARISH SHERIFF'S OFFICE
                                  701 MURRAY ST.
                                   SUITE 301
                         ALEXANDRIA, LOUISIANA 71301

                                         5/01/20




         EAST BATON ROUGE PARISH
         CLERK OF COURT
         P. 0. BOX 1991
         BATON ROUGE LA 70821-1991




                       SUIT #:       694519    LA       170

                    JACQUES DODSON, SR
                       VERSUS
                    SCOTT 0 BRAME ET AL


PERSON TO BE SERVED:    SCOTT M. BRAME

     PERSON SERVED:     CHRISTINA GASPARD

   TYPE OF SERVICE:     SERVICE PERSONAL

   DATE OF SERVICE:      4/27/20

     PAPERS SERVED:     CITATION

       SHERIFF FEE:      30.00
           MILEAGE:       1.08
        NOTARY FEE:        .00

   TOTAL-AMOUNT-DUE.     31:08




       PLEASE RETUN_COPYWITH-YOUR-PAYMENT
                   Case 3:20-cv-00290-BAJ-RLB                             Document 1-7                             05/14/20 Page 16 of 18
                                                                                .1,C) 1      '   I ez.




RETURN COPY                                                      C') .
                                                                                                                                          friVS
                                                                                                                                1111111111111111111111111111
                                                                                                                                                    1111
                                                                                                                                                          D4013991

                                                                         CITATION

JACQUES DODSON, SR                                                                               NUMBER C-694519 SEC. 21/D
(Plaintiff)
                                                                                                 19th JUDICIAL DISTRICT COURT
VS
SCOTT 0 BRAME, ET'AL
                                                                                                 PARISH OF EAST BATON ROUGE                               n
(Defendant)                                                                                      STATE OF LOUISIANA
TO:
              JACKSON STREET
           1330
           ALEXANDRIA, LA 71309



GREETINGS:

         Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
         You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documentS, you must file ,an answer or other legal pleading in the office of the Clerk of Court at
300-North-BouleVard,-Batort-Rouge; Louisiana.-- If you do not do what-the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
 notice.
         This citation was issued by the Clerk of Court for East Baton Rouge Parish on              13, 2020.                          APRIL
                                                                                      .0 ‘91!,,,,,,,
                                                                                     \•,,, '!!!!!!!!o,e',.
                                                                             ::-*:,..,,
                                                                                    .4.`•••
                                                                             z-;`" ti                i :
                                                                                                        •0V.
                                                                             :-..-c-
                                                                                  ,                        ?-1-
                                                                                                              -
                                                                             •••
                                                                             ...;•',70• '•-•
                                                                              -- ‘0 Vii
                                                                                 Y. .•
                                                                                                           2 ••-

                                                                                               .. •':4)`'
                                                                                         N't .',:;,,,                          Vb./
                                                                                         49,1110 -
                                                                                                                   Deputy Clerk of Court for
                                                                                                                   Doug Welborn, Clerk of Court
Requesting Attorney: DODSON, JACQUES, SR
                    (225) 302-0144

*The following documents are attached:
PETITION FOR DAMAGES; LETTER REQUESTING SERVICE
                                       SERVICE INFORMATION:

Received on the day of                  , 20               and on the                day of                             , 20     served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

DOMICILIARY SERVICE: On the within named                                            , by leaving the same at his domicile in this parish in the hands of
                     a person of suitable age and discretion residing in the said domicile at

SECRETARY OF STATE: By tendering same to the within named, by handing same to

DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                                     or his domicile, or anyone
legally authorized to represent him.

RETURNED: Parish of East Baton Ronge, this                    day of                             , 20


SERVICE:$
MILEAGES                                                                Deputy Sheriff
TOTAL: $                                                        Parish of East Baton Rouge

                                                                         CITATION-2000
Case 3:20-cv-00290-BAJ-RLB            Document 1-7        05/14/20 Page 17 of 18


                               SHERIFFS RETURN
         DATE SERVED:               Li "d19
         PERSONAL SERVICE:
         DOMICILIARY SERVICE:
         DEPARTMENTAL SERVICE:
         PERSON SERVED:
         RELATIONSHIP:
         BY:
                        Deputy Shviff, Rapides Parish-7
            Case 3:20-cv-00290-BAJ-RLB      Document 1-7   05/14/20 Page 18 of 18



                           RAPIDES PARISH SHERIFF'S OFFICE
                                    701 MURRAY ST.
                                     SUITE 301
                           ALEXANDRIA, LOUISIANA 71301

                                         4/23/20




          EAST BATON ROUGE PARISH
          CLERK OF COURT
          P. 0. BOX 1991
          BATON ROUGE; LA 70821-1991




                       SUIT #:       694519       LA       170

                     JACQUES DODSON, SR
                        VERSUS
                     SCOTT 0 BRAME ET AL


PERSON TO BE SERVED:      THOMAS R WILSON

     PERSON SERVED: 'DAVEY JONES

   TYPE OF SERVICE:       SERVICE PERSONAL

   DATE OF SERVICE:        4/22/20

     PAPERS SERVED:       CITATION

        SHERIFF FEE:       30.00
            MILEAGE:        2.70
         NOTARY FEE:         .00

   TOTAL_AMOUNT- DIJETt




       PLEASE:RETURN-IMP!:IWITILYOUR:PAYMEINT
